Citation Nr: 1211810	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  09-35 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a right knee disability.

2.  Entitlement to an initial rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from January 1992 to May 1996.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for right knee patellofemoral pain syndrome (PFS) and for left knee PFS, each rated 10 percent and effective December 19, 2006.    

In September 2010 the RO issued a statement of the case (SOC) in the matter of an increased rating for hypertension; the Veteran did not perfect an appeal in the matter, and it is not before the Board.  


FINDINGS OF FACT

1. Throughout the appeal period, the Veteran's right knee disability has been manifested by range of motion of no less than 0 degrees extension and 140 degrees flexion; moderate subluxation or lateral instability are not shown.

2. Throughout the appeal period, the Veteran's left knee disability has been manifested by range of motion of no less than 0 degrees extension and 130 degrees flexion; moderate subluxation or lateral instability are not shown.


CONCLUSIONS OF LAW

1. An initial rating in excess of 10 percent is not warranted for the Veteran's right knee disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (Codes) 5256-5262 (2011).

2. An initial rating in excess of 10 percent is not warranted for the Veteran's left knee disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (Codes) 5256-5262 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As the rating decision on appeal granted service connection and assigned disability ratings and effective dates for the awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Also, an October 2011 supplemental SOC readjudicated the matters after the Veteran and his representative had opportunity to respond.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

The Veteran's pertinent treatment records have been secured.  The RO arranged for a VA examination in October 2010.  That examination is adequate, as the examiner expressed familiarity with the history of the Veteran's disability, and conducted a thorough examination of the Veteran, noting all findings necessary for proper adjudication of the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims. 

B. Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities which are rated according to the specific criteria therein.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

Under Code 5260, flexion of the leg limited to 60 degrees warrants a 0 percent rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a.

Under Code 5261, extension of a leg limited to 5 degrees or less warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a.

Flexion of the knee to 140 degrees is considered full, and extension to 0 degrees is considered full.  See 38 C.F.R. § 4.71a, Plate II.

In addition, the rating schedule provides for a 10 percent rating for slight recurrent subluxation or lateral instability, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Code 5257.

A January 2007 private outpatient treatment record notes that the Veteran had right knee pain, with swelling, popping, locking, and stiffness.  The left knee also exhibited popping, stiffness, and occasional pain and swelling.  It was noted that the Veteran had a sensation of instability in the right knee and that his right knee would occasionally give out.  He had full range of motion and good stability of the knees with diffuse tenderness in both the medial and lateral joint lines.  X-rays of the knees showed no abnormalities.  

On August 2007 VA examination, the Veteran complained of snapping and popping in both knees, with swelling towards the end of the day.  He reported that he was no longer able to run due to knee pain.  He took Advil and occasionally used ice.  He was able to swim but could not bicycle or run.  He reported some intermittent difficulty walking around due to knee pain.  Examination of the left knee revealed medial-sided knee pain with recurrent medial plica which was tender.  He had markedly positive patella grind syndrome.  Lachman's and anterior and posterior drawer signs were negative, with the knee stable to varus-valgus stress testing.  Range of motion was from 0 degrees extension to flexion to 130 degrees with pain, popping, and obvious jumping of the patella over the trochlear groove with pain.  Repetitive testing aggravated his patella.  Examination of the right knee revealed tender medial plica, negative McMurray's, Lachman, and anterior and posterior drawer signs.  The knee was stable to varus-valgus stress testing.  Range of motion was from 0 degrees extension to 140 degrees flexion with painful crepitus and popping.  Repetitive motion aggravated the patella pain.  The Veteran had excellent tone in the right quadriceps.  X-rays of the knees showed irregularity of the trochlear groove bilaterally, right worse than left.  The diagnoses were left knee chondromalacia with PFS moderate to severe and right knee PFS with probable chondromalacia mild to moderate.   

On his January 2008 notice of disagreement (NOD) the Veteran stated that his knees exhibited severe popping, crepitus, and locking, as well as lateral instability.  

On his September 2009 VA Form 9 (substantive appeal) the Veteran reported that the snapping and popping of his knees was actually locking and that his knees would lock on a regular basis.  

On October 2010 VA examination, the Veteran reported that he stopped running due to pain in his knees, but rode a bicycle to keep in shape with pain after bicycling requiring ice afterwards.  He complained of crepitation around the patella, particularly with stair climbing.  He had no instability, locking, or true swelling.  He took Motrin, which helped, and had flare-ups only if he ran.  He had no inflammatory joint disease or incapacitating episodes and did not need a brace.  His main problem was with stairs, recreation and exercise were effected, but the knees did not affect his employment unless he had to climb stairs at school.  Examination of the bilateral knees revealed anatomically normal knees without tenderness.  Range of motion of the knees was from full extension to full flexion (with some pain from 30 to 130 degrees flexion), but without additional limitation of motion on repetitive testing or by pain.  There was patellar movement over the trochlear curve at about 45 degrees.  Stability testing revealed no laxity or instability and the Veteran ambulated without appearance of discomfort.  The assessment was PFS. X-rays showed minimal early osteophyte formation, but with knee joint spaces maintained bilaterally, and no knee joint effusion.


	Right knee

As the Veteran's right knee disability is currently rated 10 percent, the focus is on those criteria that would provide for (at least) the next higher (20 percent) rating.

Right knee flexion is not shown at any time during the appeal period to have been limited to less than full (140 degrees), without additional limitation of motion on repetitive testing.  Consequently, a rating in excess of 10 percent under Code 5260 is not warranted.  Right knee extension is not shown to have been limited at all; hence, a rating in excess of 10 percent under Code 5261 likewise is not warranted.  The Veteran's objective evidence of pain has been noted but is contemplated in the assigned compensable evaluation; given the extent of motion on examination, the Board finds that this pain does not warrant a higher evaluation in and of itself.  See DeLuca v. Brown, supra.

Examinations found no evidence of lateral instability; extensive stability testing was negative.  October 2010 VA examination did show some patellar movement over the trochlear curve at about 45 degrees.  The Veteran has reported a locking sensation in the knee (although he denied such on October 2010 VA examination) and instability and a private provider noted that he reported a sensation of instability (the Veteran reported his knee gave out although contemporaneous stability testing was normal); however, the examinations do not show any instability, he has not reported recurrent giving way, buckling, or patellar instability of the knee suggestive of moderate recurrent subluxation, and the medical evidence does not show or suggest recurrent subluxation or any instability.  There were no reports of recurrent subluxation during the course of daily activities.  While examiners noted some subluxation on examination, such impairment is contemplated by the 10 percent rating assigned, and the evidence does not show a right knee disability productive of moderate recurrent subluxation or instability at any time during the appeal period.  Accordingly, the right knee disability does not warrant the next higher (20 percent) rating under Code 5257.

In summary, the Veteran does not meet any of the criteria for the next higher (20 percent) rating for his right knee disability at any time during the appeal period.

	Left knee

As the Veteran's left knee disability is currently rated 10 percent, the focus is on those criteria that would provide for (at least) the next higher (20 percent) rating.

Left knee flexion is not shown at any time during the appeal period to have been limited to less than 130 degrees, without additional limitation of motion on repetitive testing.  Consequently, a rating in excess of 10 percent under Code 5260 is not warranted.  Left knee extension is not shown to have been limited at all; hence, a rating in excess of 10 percent under Code 5261 likewise is not warranted.  The Veteran's objective evidence of pain has been noted but is contemplated in the assigned compensable evaluation; given the extent of motion on examination, the Board finds that this pain does not warrant a higher evaluation in and of itself.  See DeLuca v. Brown, supra.

Examinations found no evidence of lateral instability; extensive stability testing was negative.  On August 2007 VA examination the left knee showed jumping of the patella over the trochlear groove.  October 2010 VA examination did show some patellar movement over the trochlear curve at about 45 degrees.  The Veteran has reported a locking sensation in the knee and instability and a private provider noted that he reported a sensation of instability; however, the examinations do not show any instability, he has not reported recurrent giving way, buckling, or patellar instability of the knee suggestive of moderate recurrent subluxation, and the medical evidence does not show or suggest recurrent subluxation or any instability.  There were no reports of recurrent subluxation during the course of daily activities.  While examiners noted some subluxation on examination, such impairment is contemplated by the 10 percent rating assigned, and the evidence does not show left knee disability productive of moderate recurrent subluxation or instability at any time during the appeal period.  Accordingly, the left knee disability does not warrant the next higher (20 percent) rating under Code 5257.

In summary, the Veteran does not meet any of the criteria for the next higher (20 percent) rating for his left knee disability at any time during the appeal period.

	Additional considerations

The Board notes that as there is no evidence of pathology such as ankylosis, dislocated or removed semilunar cartilage, or tibia and fibula involvement, ratings under Codes 5256, 5258, 5259, and 5262 are not appropriate. Additionally, x-ray confirmed arthritis is not shown in either knee, and a rating under Codes 5003 and 5010 is not appropriate.  

Several precedent opinions of the VA Office of General Counsel provide bases for the assignment of separate knee evaluations when specific symptoms are shown.  However, as the evidence of record does not confirm knee arthritis, there is no basis for the assignment of separate evaluations for instability and arthritis.  See VAOPGCPREC 23-97 (July 1, 1997); see also VAOPGCPREC 9-98 (August 14, 1998).  Moreover, there is no basis for separate evaluations for flexion and extension, as the Veteran does not have sufficient limitation of flexion (60 degrees) for a zero percent evaluation under Diagnostic Code 5260 or sufficient limitation of extension (5 degrees) for a zero percent evaluation under Diagnostic Code 5261.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  

With respect to the Veteran's claims, the Board has also considered his statements that his disability is worse than the assigned ratings reflect.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of these disorders according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's left shoulder disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided upon examination) directly address the criteria under which these disabilities are evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  

The Board has also considered whether referral for extraschedular consideration is warranted.  There is no evidence showing that these disorders have markedly interfered with his employment status beyond that interference contemplated by the assigned evaluations, and there is also no indication that these disorders have necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.   Notably, there is no objective evidence of symptoms of and/or impairment due to the right and left knee disabilities not encompassed by the schedular ratings assigned.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008). 

Finally, as the Veteran works as an assistant school principal and has not asserted unemployability due to his service-connected right and left knee disabilities, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 




ORDER

An initial rating in excess of 10 percent for right knee disability is denied.

An initial rating in excess of 10 percent for left knee disability is denied.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


